Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 26-45 in the reply filed on 11/18/2021 is acknowledged.
Claims 46-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 26-50 are pending.  Claims 26-45 are presented for this examination.  Claims 46-50 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/14/2019 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Instant claim 26 recited steps A, B, (1), (2) are merely mental steps which amounts to data gathering and data manipulating and therefore is directed to an abstract idea.  Even if step C recites a new thermal treatment step, the nature of such new thermal treatment step is not given and claimed step C is not positively recited as an active concrete physical step.   If the determined new thermal path TPtarget is performed as the new thermal treatment step, applicant is required to recite the nature of such new thermal treatment step in a positively recited concrete physical step. 
It should be noted thermal treatment such as heating, an isothermal or a cooling as recited in claim 42 are conventional heat treatment steps and do not add something significant more to the mental steps of steps A, B, (1), (2).  Hence, it renders 101 rejection.   Second, it is unclear as to what meaningful action takes places as to how the selected new thermal path from step 2) are related with the new thermal treatment step. 
See Parker V. Flook - See Example 24
As a result of rejected independent claim 26, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant Claim 26 discloses a "dynamical adjustment" for manufacturing a thermally treated steel sheet whereby:
the type or details of the "predefined" thermal treatment TT are not disclosed;
the type or details of “at least two thermal path TPx” are not disclosed.  What does it mean by thermal path?  Does it mean a thermal heat treatment or a schedule?  
both the steel composition and the microstructure mtarget are left open 
in the claimed control step a sensor may detect "any deviation" (hence not defined) happening during the thermal treatment - yet no particular preference is given for sensor and therefore the kind of "deviation"  in the calculation step (performed when a deviation is detected) is not disclosed.
in the claimed calculation step (performed when the deviation is detected), the "new thermal path TPtarget" is not given as to how "to determine to reach mtarget” when "taking the deviation into account"; i.e. there is no reference of concrete measures (or steps) so as to proceed such calculation, except probably from the following sub steps: 
a calculation sub step wherein at least two thermal path, TPx corresponding to one microstructure mx obtained at the end of i of the steel sheet to reach mtarget,  
 a selection sub step wherein one new thermal path TPtarget to reach mtarget is selected - the "new thermal step TPtarget” is not clear enough under which parameters may work in order to "be selected such that mx is the closest to mtarget," 
a new (selected) thermal treatment step which although will be crucially important to characterize the final structure of the steel sheet, yet no information over the nature of such new thermal treatment is given.
Based on above analysis, the nature of the clarity of instant claimed invention is lacking as a whole. Hence, applicant is required to amend instant claim 26 to provide clarity as needed.

In view of lack of clarity in the instant claim 26 as stated above,  subject matter of instant claim 26 is interpreted nothing more than a determination of a thermal treatment in which a path or a schedule leading to an aimed target microstructure wherein the said path or said schedule is revised and executed as a new path due to deviation of a variable or a parameter taking into consider said deviation.  
	Instant claim 27 recites a wide variety of process parameters are variable to control.  Among them “a failure in the heat treatment line”, “ a variation of the hot dip bath” and variation of the steel thickness” appear ambiguous as to what process parameter are used to measure or determine “ a failure in the heat treatment line”, “a variation of the hot dip bath”. 
27 recites the limitation "the hot-dip bath" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 28 recited “the phases” also appears to be lack of antecedent basis.  Second, if the phase refers to ferrite, martensite, bainite, pearlite, cementite and austenite in instant claim 26 and basic metallurgical meaning of the term “phase” defined by grain size, it should be noted shape or phase fraction are well-known term for defining a phase but not a chemical composition.   
Claim 29 lists all possible combination of phases as microstructure without term “or”.    How can a single steel sheet comprise so many different phases due to term “and” in line 13?  Applicant is required to recite all possible combination of phases as microstructure mtarget in a format of Markush group.   Second, recited term “from 5 and 25% of austenite” in line 6 is unclear since meets and bounds of austenite % is unclear.
Claim 30 line 3-4 recited “or a triplex, duplex ” followed by “and dual phase high ductility steel” is ambiguous because it is unclear whether dual phase high ductility steel is required or optional.   Second, term “high ductility” renders indefinite because tern “high” is a relative term.  Third, because term “high ductility” is a relative term, it is unclear what is the difference among dual phase, duplex and dual phase high ductility steel since they are all dual phase steel?
Claim 31 recites the limitation "the differences between phases proportions of phases present in mtarget and mx".  There is insufficient antecedent basis for this limitation in the claim due to term “the differences”.   Second, how such differences is calculated ?   Are such difference refer to “mx is the closest to  mtarget”  recited in claim 26 or something else.
Claims 32, 34-36 and 38, 40, 43 recited “in step B.1)”,  it is unclear what step B.1) refers to according to instant claim 26.
x".  There is insufficient antecedent basis for this limitation in the claim because “all thermal cycle” is not defined in instant claim 32 or 26.   
Claim 41 recites the limitation "the cooling sections” and “the heating sections”.  There is insufficient antecedent basis for the limitations in the claim.   
Claim 42 recites the limitation "TPxint”.  There is insufficient antecedent basis for the limitations in the claim.   
Claim 44 recites the limitation "the thermal path”.  There is insufficient antecedent basis for the limitations in the claim.  Are they referring to “a new thermal path TPtarget  “ of instant claim 26 or something else.
Claim 45 recites “an automatic calculation” which is vague.  What does it mean “automatic calculation”?   Second, it is merely a mental step amount to data manipulation and data gathering.
Claim 36 cited mechanical property “formability” is not a well-known mechanical property term. What is the unit of measure to measure formability?
As a result of rejected independent claim 26, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 26-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Franz (US 20090265146A1 from IDS 06/14/2019).
 As for claim 26, Franz discloses a modeling method of a steel volume by defining characteristic quantities of an enthalpy existing at said time in the respective volume element and percentages of austenite, ferrite and cementite  phases.
The computer determines the time gradient of the characteristic quantities by resolving thermal  conductivity and phase transition equations.
One of the characteristic quantities is a locally invariable mean interstitial element concentration (= carbon or nitrogen content) within the volume element in the austenite phase. By simplifying the modeling in keeping such concentration constant, the calculation time is reduced ([0021]).
Franz’s modeling of a steel is limited to steel compositions containing only austenite, ferrite and cementite as is evidenced by paragraphs [0022] to [0027].
Fig.9 shows how such modeling can be used on line by:
determining the thermal conductivity and temperature of a volume element of steel and    determining the enthalpy value of a provisional state Z' (step S6')
determining the proportions of austenite, ferrite and cementite (step ST)
comparing the provisional state Z' to the target Z* (step S16)

If the provisional step Z' is close enough to the target Z*, then the process variable P is transferred to the influencing device on the line (step S19). Otherwise, the computer initiates another round of calculation by varying the variable P, until the 
Hence, Franz differs from instant claim 26 such that a claimed step B. 1), wherein in a plurality of thermal paths are being calculated to lead to a plurality of possible products having a microstructure mx, such microstructures being then compared to the  microstructure mtarget so that the closest microstructure can be selected.
However, instant claim 26 required “thermal path” is indefinite according to 112 2nd paragraph rejection above. Hence, instant claim 26 Step B. 1) and 2) are merely mental steps which amounts to data gathering and data manipulating and therefore is directed to an abstract idea as indicated in rejection of 101 and 112 2nd above.
Hence,  the fact the computer initiates another round of calculation by  varying the variable P in step S18 (Figure 9) supports instant claimed at least two thermal path are calculated.
It would have been obvious to one skill in the art, at the time the invention is made that a plurality of thermal paths are calculated to lead to a plurality of possible products having a microstructure mx by varying the process variable P in step S18 until the provisional step Z' converges enough towards the target Z* in the process of Franz.
As for claim 27, the fact that the comparison of the provisional state Z' to the target is done through the comparison of the temperature of the steel sheet meets instant claimed a steel sheet temperature.
As for claim 28, Franz’s modeling of a steel is limited to steel compositions containing only austenite, ferrite and cementite.  Hence, instant claimed wherein clause is met.

As for claim 30, containing only austenite, ferrite and cementite supports instant claimed triplex steel.
As for claims 31-37, instant claimed wherein clause are merely data manipulation and data gathering directed to an abstract idea.
As for claims 38-41, the fact influencing device corresponds to a cooling line 16 which is the time gradient of the cooling of the steel 13’ (paragraph [0073]) supports instant claimed cooling temperature as process parameters.
As for claim 42, the fact influencing device corresponds to a cooling line 16 supports instant claimed thermal path comprises a cooling treatment.
As for claim 43, it would have been obvious to perform a new calculation wherein a new steel sheet comprises new elemental compositions enters in to the heat treatment line.
 As for claim 44, it would have been obvious to perform an adaptation of the thermal path on the first meters of the sheet as it enters into the heat treatment line in order to avoid process variation.
As for claim 45, it would have been obvious to perform an automatic calculation during a thermal treatment in order to check periodically whether a slight deviation has occurred. 
Claims 26-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Franz’712 (US 2005/0016712A1 from IDS 06/14/2019).
	As for claims 26-45, Franz’712 discloses a  metal  modeling method and specifically  discloses the  following  technical features  according to Figures 1-9, which the  temperature  T of  the  metal  1  can  be influenced  directly or indirectly by means of 1. Metal 1, in the  given  case,  is steel in a solid  polymeric  state. The  metal  1  is also  constructed as a metal strip having a strip thickness direction. The apparatus is controlled by a control computer 3. In particular, the actuator 2 is also controlled by the control computer 3 on the basis of an control variable S. The control computer 3  is  programmed  with  a  computer  program  4.  As  a result of the programming with  the  computer  program  4,  the  control  computer  3  performs,  in addition to  controlling  the  apparatus,  a modeling  method  for  the  metal  1,  which  will  be  described in detail below.  To  the  extent that  the modeling  method  is  performed,  the  starting  temperature  TA  of the metal 1  and  the  starting  portions  p1A,  p2A in which  the  metal  1  is in the  first  or second phase  are  given  beforehand  in accordance with  the  material  model 5 of  Figure  2 for the  metal  1. The starting temperature TA may be an estimated value or a theoretically calculated value.  The measured temperature T of the metal 1 can be collected by means of the measuring element 6. The starting portions p1A, p2A are typically determined computationally or are known values due to process conditions. It is known that if the steel is kept long enough above the transformation temperature of  the steel,  the  material  is  austenite.  Inside the material model 5, the material equation is solved in real time, taking into account these starting values TA, p1A, p2A, the control variable S and the influence of the actuator 2 on the inside of the metal 1. The heat conduction equation is: (paragraph [0045])

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


In solving the heat conduction equation and the transformation equation stepwise, there may be



two additional measures.  On the one hand,  the actuator 2 may  be controlled  in accordance with a predetermined control variable  S after determining  the desired temperature TE and the time variation of the desired portions p1E,  p2E.  However,  on  the  other  hand,  it  is  also possible to use only the control variable S for each step, while the actuator  2 is controlled between  the  previous  and subsequent steps on the  basis of  the control variable S. After the metal 1 has been affected by the actuator  2,  the  measured  temperature  T of  the  metal 1 is re-collected by means of a further measuring device 6’ according to Figure 1 and compared (i.e. Detected deviations) with the desired temperature TE by a adaptor element 5’ according to Figure 5. The adapter element 5’ then adjusts the material model 5 on the basis of the comparison. 
For example, it is possible to vary heat transfer variables in the heat conduction equation  (i.e., determining a new thermal treatment step  to perform a new heat transfer step to obtain the target phase) or influencing variables for the transformation rates.
	Hence, Franz’712 suggests instant claim required Steps A, B, 2) and C.  Franz’712 does not expressly disclose instant claimed calculation step wherein at least two thermal paths corresponding to one microstructure are calculated based on initial thermal treatment and microstructure of the steel sheet to reach target value.
	However, the fact Franz’712 expressly discloses it is possible to vary heat transfer variables in the heat conduction equation  or influencing variables for the transformation rates to determine an expected temperature for the steel sheet metal and expected proportion of the phases of the steel sheet metal suggests one skill in the art would have been obvious to select a new thermal path from a plurality of thermal path by varying heat transfer variables in the heat conduction equation to arrive at desired temperature and microstructure of the steel sheet. 
As for claim 27, the measured temperature T of the  metal  1  meets instant claimed a steel sheet temperature as deviation.

As for claims 29-30, Franz’712 discloses a purely two phase system such as a transformation from austenite to ferrite and vice versa is considered. (paragraph [0017])
As for claim 31,  since desired portions p1E,  p2E  of the phases can be determined in real time (paragraph [0046]), it is expected to meet the claimed difference between phases proportion.
As for claims 32-35, it should be noted instant claimed thermal enthalpy equation, TPx calculations all amount to data gathering and data manipulating and therefore is directed to an abstract idea.
The fact Franz’712 discloses heat conduction equation would have motivated one skill in the art to vary heat transfer variables in the heat conduction to arrive at claimed equation.
As for claims 38, 40 and 41, Franz’712 disclosed expected temperature of the steel metal meets instant claimed process parameters.
As for claim 39, since the temperature of the steel metal can be influenced by means of cooling or by heating (paragraph [0040]), the cooling suggests instant claimed a cooling temperature.
As for claim 42, in view of the temperature of the steel metal can be influenced by means of cooling or by heating suggests instant claimed thermal path is a heating or a cooling treatment. 

Response to Argument
	In response to applicant’s argument on 11/18/2021 that Franz does not for example select any new thermal paths from a plurality of thermal paths but rather has process execution variable P sent to the influencing device,  argument is not persuasive because process variable P is first varied in Step S18 (Figure 9 step S18 )so that provisional state Z’ is approximated to desired state Z* and when step S19 is executed, the computer accepts the provisional state Z’ as the new state Z* (paragraph [0102] and) and then transfers process variable P to the influencing device.  Hence, the fact process variable P is first varied in Step S18 suggests one new thermal path is selected from plurality of thermal paths before process variable P is sent to the influencing device.   In other words, applicant’s recited “thermal path” is a broad term which encompasses a path or schedule.  It does not equate to a thermal heat treatment.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/JENNY R WU/Primary Examiner, Art Unit 1733